Hammond, J.
We see no reason for reversing the finding of the master and of the single justice as to the alleged fraud concerning the sale. All parties seem to have acted in good faith.
The unintentional error as to the date of the mortgage did not invalidate the notice. The real estate to be sold was properly described and the reference to the record of the mortgage was correct. No one, therefore, desiring to know the precise terms of the mortgage or the land to be sold could have been misled. If it be said that the date of the mortgage as stated in the notice was subsequent to the date of the mortgage held by the plaintiff, so that if she had seen the notice she might have been misled into the belief that the mortgage was junior to the one held by her, the answer is that, as found by the master, neither she nor her husband read the notice, nor were they aware until after the sale that it ever had been published.
There is nothing to show that there was any misunderstanding of the conditions upon which the sale was actually made, or that the interests of the plaintiff were prejudiced by those conditions. Nor is it shown that under the circumstances the hour at which the sale took place was prejudicial to her.
The master has found that all the statutory requirements were complied with in good faith. Inadequacy of price does not require a sale to be set aside. As stated by the single justice the fact that the case is a hard one for the plaintiff is not of itself enough to justify setting aside the sale.

Decree affirmed.